IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jason McGlory,                        :
                       Petitioner     :
                                      :
              v.                      :
                                      :
Workers' Compensation Appeal          :
Board (A.W. Golden, Inc. Chevy/       :
Cadillac and AmeriHealth Casualty     :
Insurance Company),                   :
                        Respondents   :         No. 2018 C.D. 2013


                                    ORDER


           NOW, August 20, 2014, having considered petitioner’s application for

reargument, and respondents’ answer in opposition thereto, the application is

denied.

                                          BY THE COURT:




                                          DAN PELLEGRINI,
                                          President Judge